Felton, J.
Where a petition in a suit to recover proceeds payable under a life insurance policy fails to allege who procured the policy to be issued and fails to allege that the plaintiff’s assignor, who was beneficiary under the policy and a sister of the insured, had an insurable interest in the life of the insured, and where such information is not shown on the copy of the policy attached to the petition, the petition is subject to a general demurrer. All States Life Insurance Co. v. Smith, 68 Ga. App. 42 (21 S. E. 2d, 821); Gulf Life Insurance Co. v. Davis, 52 Ga. App. 464 (183 S. E. 640).
The court did not err in sustaining the general demurrer and in dismissing the action.

Judgment affirmed.


Sutton, C.J., and Worrill, J., concur.